DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Henning (US 2015/0205293) in view of Harjee et al. (US 2017/0170435).
   Regarding claims 1, 19, Henning discloses an operational monitoring system for use with a liquid jet cutting system (abstract), the operational monitoring system comprising: an accelerometer (actuator) coupled to a cutting head of the liquid jet cutting system and configured to generate motion data associated with movement of the cutting head (page 5, [(0052]); and a computing device 116 operably connected to the accelerometer 118 and having a memory (controller 124) and a processor (fig. 1; page 5, [0053]); Wherein the computing device (124) configured to receive the motion data from the accelerometer 118 and correlate the motion data (fig. 1; page 5, [0052-0053]). Claim 19, the motion data indicates a first performance characteristic (actuator; and the sensor data indicates a second performance characteristic (actuator) (fig. 1; page 5, [0052]).
Henning discloses all the limitations set forth above but fails to explicitly disclose the memory stores a
planned data set including expected parameters associated with movement of the cutting head along a planned cut path; and to the planned data set.
  However, Harjee discloses the memory stores a planned data set including expected parameters associated with movement of the cutting head along a planned cut path (page 14, [0093]); and to the planned data set (page 14, [0093]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Harjee within the system of Henning in order to generate a stream of machine commands that cause a waterjet cutter to process a workpiece thereby improving the effectiveness and reliability of the system.

Regarding claim 2, Henning discloses wherein the liquid jet cutting system is a water jet cutting system (page 1, [0002, 0004)]).
Regarding claim 3, Henning discloses wherein the accelerometer is positioned adjacent an abrasive feed line in the cutting head, and wherein the accelerometer is configured to generate motion data associated with flow of abrasive through the abrasive feed line (page 2, [0002, 0004]) and page 5, [0052]).
Regarding claim 4, Henning discloses wherein the accelerometer is mounted on a circuit board within the cutting head (page 5, [0052]).
Regarding claim 5, Henning discloses wherein the motion data includes orientation of the cutting head (page 5, [0052]).
Regarding claim 6, Henning discloses wherein the computing device is configured to generate an alarm signal when the orientation of the cutting head, as indicated by the accelerometer, is different from a planned orientation of the cutting head in the planned data set (fig. 1; page 5, [0055]).

Regarding claims 7, 20, Henning discloses wherein the computing device is configured to generate an alarm signal when a magnitude of the motion data generated by the accelerometer exceeds a threshold value (page 9, [0090-0091]).
Regarding claim 8, Henning discloses wherein the computing device is configured to filter the motion data generated by the accelerometer by at least one frequency value (fig. 1).
Regarding claim 9, Henning discloses a sensor operably connected to the computing device and configured to generate sensor data corresponding to one or more characteristics of the liquid jet cutting system (fig. 1; page 9, [0094]).
Regarding claim 10, Henning discloses wherein the sensor includes a second accelerometer, an audio sensor, a temperature sensor, a pressure sensor, an electrostatic sensor, a continuity sensor, a micro- electromechanical system, and/or an impact switch (page 13, [0126]).
Regarding claim 11, Henning discloses wherein the sensor is a temperature sensor connected to the cutting head and configured to monitor a temperature of one or more portions of the cutting head (page 13, [0126]).
Regarding claim 12, Henning discloses wherein the temperature sensor is configured to monitor a temperature of a nozzle of the cutting head (page 13, [0126-0128]).
Regarding claim 13, Henning discloses wherein the computing device is configured to generate an alarm signal if both the motion data and the sensor data indicate deviations from the planned data set greater than a threshold value (page 9, [0090-0091)).
Regarding claim 14, Henning discloses wherein the computing device is configured to filter out portions of the motion data and/or of the sensor data associated with ambient conditions (page 5, [0052]).
Regarding claim 15, Henning discloses wherein the computing device is configured to filter out baseline vibration of the cutting head associated with powering the liquid jet cutting system (page 5, [0052- 0053)).

Regarding claim 16, Henning discloses wherein one or both of the accelerometer and the sensor are embedded in an electrical cable of the liquid jet cutting system (page 5, [0052]).
Regarding claim 17, Henning discloses wherein the accelerometer is connected to the cutting head using a magnet (meter 126 in page 5, [0055)).
Regarding claim 18, Henning discloses wherein the computing device is configured to generate an alarm signal when the motion data indicates one or more components are vibrating at their respective resonant frequencies (page 5, [0052-0055)).
Regarding claim 21, Henning discloses wherein the first performance characteristic indicates contact between a cutting head of the liquid jet cutting system and a workpiece (fig. 1, page 5, [0052]).
Regarding claim 22, Henning discloses wherein the first performance characteristic indicates scraping of the cutting head along a surface of the workpiece (fig. 1).
Regarding claim 23, Henning discloses wherein the first performance characteristic indicates impact of the cutting head with a tipped-up part of the workpiece (fig. 1; page 5, [0052]).
Regarding claim 24, Henning discloses wherein the second performance characteristic is a sound having a magnitude greater than a threshold sound value, a temperature greater than a threshold temperature value, a pressure within a component outside of a threshold pressure range, an acceleration or deceleration of a component of the liquid jet cutting system greater than a second threshold movement value, and/or an impact having a magnitude greater than a threshold impact value (page 13, [0126]).
Regarding claim 25, Henning discloses wherein the computing device is configured to shut off the liquid jet cutting system if the motion data indicates the first performance characteristic and the sensor data indicates the second performance characteristic (fig. 1, page 5, [0052]).
Regarding claim 26, Henning discloses wherein the first performance characteristic is an acceleration of the accelerometer in a first direction greater than a threshold acceleration value (page 9, [0090-0091]).
Regarding claim 27, Henning discloses wherein the first direction is parallel to a longitudinal axis of a cutting head of the liquid jet cutting system (fig. 1).
Regarding claim 28, Henning discloses wherein the first direction is perpendicular to a longitudinal axis of a cutting head of the liquid jet cutting system (fig. 1).
Regarding claim 29, Henning discloses wherein the accelerometer is coupled to a cutting head of the liquid jet cutting system and the sensor is a second accelerometer coupled to an actuator of the liquid jet cutting system upstream of the cutting head (fig. 1; page 5, [0052]).

Response to Arguments
Applicant's arguments filed on April 14, 2024 have been fully considered but they are not persuasive.
According to Applicant’s argument on page 8, “the second actuator is not an accelerometer coupled to a cutting head of the liquid jet cutting system and configured to generate motion data associated with movement of the cutting head”. The examiner respectfully disagrees with the Applicant because dictionary.com defines “accelerometer” as an act of accelerating, increase of speed or velocity; the “actuator” is defined also as an act of activating, increase the speed or velocity. Therefore, the actuator in is broadest term, it is an accelerometer. Henning clearly discloses an accelerometer (actuator 118) coupled to a cutting head of the liquid jet cutting system and configured to generate motion data associated with movement of the cutting head (fig. 1; page 5, [0052]).

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Henning and Harjee are directed to the same field of endeavor, therefore the combination is indeed proper.

For at least the above reason, the rejection of claims is sustained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



                                                            Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Linde (US 10,525,569) discloses water-abrasive cutting system.
Buckner (US 7,503,134) discloses inclined ............container.
Hoffman (US 5,848,929) discloses centrifugal....inner vessel.
Vandergon et al. (US 2018/0257253) discloses waterjet......sensor.
Martel et al. (US 2020/0217044) discloses fluid jet......... methods.
Zhang et al. (US 2020/0406424) discloses method and apparatus.....cutting system.

    Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

DP
May 23, 2022

                                                                             /DANIEL PREVIL/                                                                             Primary Examiner, Art Unit 2684